internal_revenue_service number release date index number ---------------- ---------------------------------- ----------------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-162224-05 date date y z x date ---------------- ------------------------ --------------- ------------------------ -------------------------------------------------- legend dear ------------ requesting relief under sec_1362 of the internal_revenue_code --------------------------- ----------------------- --------------------- state date date -------- facts this letter is in response to your letter dated date on behalf of x based on the materials submitted and representations within we understand the relevant facts to be as follows x was incorporated on date under the laws of state z an individual is the sole shareholder of x x elected to be an s_corporation effective x represents that it did not realize at the time of the transfer that y was an plr-162224-05 date on date x issued shares to y an individual_retirement_account ira for the benefit of z ineligible shareholder x represents that the transfer of x stock to the ira was not motivated by tax_avoidance or retroactive tax planning on date x redeemed the shares held by y for all taxable years x’s shareholder’s income was reported consistent with x qualifying as an s_corporation specifically z reported all of x’s income on z’s federal_income_tax return furthermore x and z both treated z as the owner of x stock both x and z agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require law and analysis sec_1362 provides that an election under sec_1362 shall be sec_1361 of the code defines an s_corporation as a small_business revrul_92_73 c b holds that a_trust that qualifies as an individual sec_1361 b provides that a small_business_corporation cannot have corporation for which an election under sec_1362 is in effect for such year as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual_retirement_account under sec_408 is not a permitted shareholders of an s_corporation under sec_1361 terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as plr-162224-05 may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions based solely on the information submitted and representations made we accordingly the shareholders of x in determining their respective income_tax conclude that x’s s_corporation_election was terminated on date when y an ineligible shareholder acquired x stock we also conclude that this termination was inadvertent within the meaning of sec_1362 of the code we further hold that under the provisions of sec_1362 x will be treated as an s_corporation for date and thereafter provided that x’s s election was valid and was not otherwise terminated liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x under sec_1366 make any adjustments to basis under sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x was otherwise eligible to be treated as an s_corporation of the code provides that it may not be used or cited as precedent be sent to x’s authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled upon above we express no opinion concerning the pursuant to the power_of_attorney on file with this office copies of this letter will sincerely audrey w ellis audrey w ellis senior counsel branch passthroughs special industries enclosures cc copy of this letter copy of this letter for sec_6110 purposes
